

114 S100 IS: Home School Opportunities Make Education Sound Act of 2015
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 100IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide a tax deduction for itemizers and
 nonitemizers for expenses relating to home schooling.1.Short titleThis Act may be cited as the Home School Opportunities Make Education Sound Act of 2015.2.Itemizer deduction for
			 home school education expenses(a)In
 generalPart VII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended—(1)by redesignating section 224 as section 225, and(2)by inserting after section 223 the following new section:224.Home school
				education expenses(a)Allowance of
 deductionIn the case of an individual, there shall be allowed as a deduction for the taxable year an amount equal to the qualified home school education expenses paid by the taxpayer during the taxable year on behalf of each qualifying child of the taxpayer.(b)Maximum
 deductionThe deduction allowed by subsection (a) for the taxable year shall not exceed the lesser of—(1)$500 for any qualifying child of the taxpayer, and(2)$2,000 in the aggregate for all qualifying children of the taxpayer.(c)DefinitionsFor purposes of this section—(1)Qualifying
 childThe term qualifying child has the meaning given to such term in section 24(c).(2)Qualified home
				school education expenses(A)In
 generalThe term qualified home school education expenses means expenses for—(i)books, supplies, and other equipment necessary for a course of instruction in a classroom environment,(ii)academic tutoring,(iii)special needs services for qualifying children with disabilities (within the meaning of the Americans With Disabilities Act of 1990), and(iv)any computer technology or equipment (as defined in section 170(e)(6)(F)(i)) or Internet access and related services, if such technology, equipment, or services are to be used by the qualifying child and the qualifying child's family during any of the years that the qualifying child is educated in an elementary or secondary home school (not including computer equipment designed for sports, games, or hobbies unless such equipment is primarily educational in nature),in
				connection with a course of instruction in an elementary or
			 secondary home
				school.(B)Elementary or
 secondary home schoolThe term elementary or secondary home school includes any home school that meets the requirements of State law applicable to such home schools and that provides elementary education or secondary education (kindergarten through grade 12), whether or not such home school is deemed a private school for purposes of State law.(d)Special
				rules(1)Denial of
 double benefitExcept as provided in paragraphs (2) and (3), no deduction shall be allowed under subsection (a) for any expense for which a deduction or credit is allowed to the taxpayer under any other provision of this chapter.(2)Adjustment for
				Coverdell education savings account distributions and Hope and
			 Lifetime
 Learning CreditsThe amount of qualified home school education expenses taken into account under subsection (a) with respect to a qualifying child for a taxable year shall be reduced by the sum of—(A)the amount of any credit allowed under section 25A with respect to such child for such taxable year, and(B)any amounts excludable under section 530(d)(2) for such taxable year by reason of the qualified elementary and secondary education expenses (as defined in section 530(b)(3)) of such child for such taxable year.(3)Adjustment for
 certain scholarships, etcRules similar to the rules under section 25A(g)(2) shall apply for purposes of this section.(4)Identification
 requirement, limitation on taxable year of deduction, etcRules similar to the rules under paragraphs (2), (4), and (5) of section 222(d) shall apply for purposes of this section..(b)Clerical
 amendmentThe table of sections for part VII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by striking the item relating to section 224 and inserting the following new items:“224. Home school education
				expenses.225. Cross
				reference..(c)Effective
 dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.3.Additional
			 standard deduction for home school education expenses for nonitemizers(a)In
 generalSection 63(c)(1) of the Internal Revenue Code of 1986 is amended—(1)by striking and at the end of subparagraph (D),(2)by striking the period at the end of subparagraph (E) and inserting , and, and(3)by adding at the end the following new subparagraph:(F)the home school education expenses deduction..(b)DefinitionSection 63(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(10)Home school
				education expenses deduction(A)In
 generalFor purposes of paragraph (1), the home school education expenses deduction is so much of the amount of the qualified home school education expenses paid by the taxpayer during the taxable year on behalf of each qualifying child of the taxpayer—(i)as does not exceed $500 with respect to each such qualifying child, and(ii)as does not exceed $2,000 in the aggregate with respect to all such qualifying children.(B)Qualifying
 child; qualified home school education expensesFor purposes of subparagraph (A)—(i)the term qualifying child has the meaning given to such term in section 24(c), and(ii)the term qualified home school education expenses has the meaning given to such term in section 224(c)(2).(C)Special
 rulesRules similar to the rules of section 224(d) shall apply for purposes of this paragraph..(c)Effective
 dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.